     Case: 4:20-cv-00071-DMB-JMV Doc #: 22 Filed: 07/13/20 1 of 2 PageID #: 198




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ARCHIE REDMON                                                                                       PLAINTIFF

V.                                                                              NO. 4:20-CV-71-DMB-JMV

OMNISOURCE, LLC, and
JOHN DOE EMPLOYEE                                                                               DEFENDANTS


                                       ORDER REMANDING CASE

         On April 9, 2020, Archie Redmon filed a complaint in the Circuit Court of Washington

County, Mississippi, against Omnisource, LLC, and John Doe Employee. Doc. #2. Omnisource,

invoking diversity jurisdiction, removed the case to the United States District Court for the

Northern District of Mississippi on April 23, 2020. Doc. #1 at 3. The notice of removal alleges

that complete diversity exists because Omnisource is a citizen of Indiana, 1 Redmon is a citizen of

Mississippi, and the citizenship of John Doe Employee is disregarded for the purpose of

determining diversity. Id. at 4–5.

         On May 11, 2020, Redmon moved for leave to amend his complaint “to substitute Joseph

C. ‘Joey’ McCool for John Doe Employee.” Doc. #8; Doc. #9 at 3. Eleven days later, Redmon

filed a motion to remand “on the basis that, should [his] Motion for Leave to Amend be granted,

the presence of McCool, a resident of Mississippi, would destroy complete diversity.” Doc. #11;

Doc. #12 at 2. On July 9, 2020, the Court granted Redmon leave to amend his complaint but

deferred a ruling on the issue of remand pending the filing of the proposed amended complaint.

Doc. #20 at 8. Redmon filed the amended complaint later the same day. Doc. #21.



1
  The removal notice states that Omnisource’s sole member is Steel Dynamics Columbus, LLC, whose sole member
is Steel Dynamics Enterprises, Inc., which is both incorporated and has a principal place of business in Indiana. Doc.
#1 at 4–5.
     Case: 4:20-cv-00071-DMB-JMV Doc #: 22 Filed: 07/13/20 2 of 2 PageID #: 199




       “[F]or diversity jurisdiction to lie, there must be complete diversity between parties, which

requires that all persons on one side of the controversy be citizens of different states than all

persons on the other side.” Vaillancourt v. PNC Bank, Nat’l Ass’n, 771 F.3d 843, 847 (5th Cir.

2014) (quotation marks omitted). As this Court’s July 9 order recognizes, the addition of McCool,

who, like Redmon, is a citizen of Mississippi, destroys complete diversity under 28 U.S.C. § 1332.

Doc. #20 at 2. As such, this Court does not have subject matter jurisdiction over this case and

remand is proper. See 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter jurisdiction, the court may … permit

joinder and remand the action to the State court.”).       Redmon’s motion to remand [11] is

GRANTED. This case is REMANDED to the Circuit Court of Washington County.

       SO ORDERED, this 13th day of July, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
